ATTORNEY GENERAL OF TEXAS
                                            GREG        ABBOTT




                                               January lo,2006


The Honorable Ismael “Kino” Flores                         Opinion No. GA-039 1
Chair, Committee on Licensing and
   Administrative Procedures                               Re: Whether a professional engineer may
Texas House of Representatives                             prepare all plans and specifications for a public
Post Office Box 2910                                       building described in Occupations Code section
Austin, Texas 78768-2910                                   105 1.703(a) without engaging the services of a
                                                           licensed architect (RQ-0360-GA)
Mr. Gordon E. Landreth, AIA
Chair, Texas Board of Architectural Examiners
Post Office Box 12337
Austin, Texas 7871 l-2337


Dear Representative Flares and Mr. Landreth:

         Representative Flares asks broadly whether a professional engineer may prepare all plans and
specifications for the public buildings described in section 105 1.703 of the Occupations Code
without engaging the services of a licensed architect.’ The Texas Board of Architectural Examiners
(the “TBAE”) poses additional related questions:* (1) whether the legislature intended to regulate
the practice of architecture as a profession distinct from the practice of engineering; (2) whether the
legislature has created a distinction between the practices by defining the practice of architecture as
design of a building “for human use or occupancy”;3 (3) whether the exemption for engineers in
chapter 1051 of the Occupations Code is absolute, so that engineers may freely practice architecture
without registering with the TBAE; (4) alternatively, whether the exception for engineers is limited
to an act, service, or work involving “special knowledge or judgment of the mathematical, physical,




          ‘See Letter from Honorable Ismael “Kino” Flores, Chair, Committee on Licensing and Administrative
Procedures, Texas House of Representatives, to Honorable Greg Abbott, Attorney General of Texas (July 7,2005) (on
file with Opinion Committee, also avaiZabZeat http://www.oag.state.tx.us).

         ‘See Letter from Gordon E. Landreth, ALA,Chair, Texas Board of Architectural Examiners, to Honorable Greg
Abbott, Attorney General of Texas (July 6, 2005) [hereinafter TBAE Brief I]; Letter from Gordon E. Landreth, AIA,
Chair, Texas Board of Architectural Examiners, to Nancy S. Fuller, Chair, Opinion Committee, Office of Attorney
General (Sept. 8, 2005) (briefs on tile with Opinion Committee).

        ‘TEx.   Oct. CODEAm. 5 105 l.OOl(7) (Vernon Supp. 2005).
The Honorable Ismael “Kino” Flares - Page 2                                 (GA-0391)
Mr. Gordon E. Landreth, AIA


or engineering sciences”;4 (5) wh eth er, for a building intended for human use or occupancy, an
engineer is limited to designing the building’s components of a “mechanical, electrical, electronic,
chemical, hydraulic, pneumatic, geotechnical, or thermal nature”;5 and (6) whether Attorney General
Opinion DM-161 (1992) is correctly interpreted to mean that the entire scope of building design,
including architecture, is an element of engineering.

         Building design has generally been recognized as an area of overlap between the practice of
architecture and the practice of engineering. See, e.g., Schmidt v. Kan. State Bd. of Technical
Professions, 21 P.3d 542, 547, 550-5 1 (Kan. 2001); Rosen v. Bureau of Prof’l & Occupational
Affairs, 763 A.2d 962,965 (Pa. Commw. 2000), appeal denied, 78 1 A.2d 150 (Pa. Super. Ct. 2001);
Tex. Att’y Gen. Op. No. DM-161 (1992). In some states the overlap is complete, so that building
design projects may be performed by a member of either profession.6 Other states maintain a line
of demarcation between the two professions.7 The reason for the lack of nationwide uniformity is
due largely to the particular wording of the jurisdictions’ licensing provisions and courts’
construction of them.’

         In Texas, the legislature recognized the overlap between the two professions as recently as
2003, when both the TBAE and the Texas Board of Professional Engineers (“TBPE”) underwent
Sunset Act review.’ While it was determined that both boards should continue as independent
agencies, the legislature created the Joint Advisory Committee (“advisory committee” or



         4T~~. Oct. CODEANN. 9      1001.003(b) (Vernon Supp. 2005).

         5zd. 9 1001.003(c)(10).

         6See, e.g., State of Ala. Bd. of Registered Architects v. Jones, 267 So.2d 427,43 1 (Ala. 1972); Verich v. Flu.
State Bd. of Architecture, 239 So. 2d 29, 3 l-32 (Fla. 4th Dist. Ct. App. 1970); Ga. State Bd. for Exam., Qualif &
Registration ofArchitects v. Arnold, 292 S.E.2d 830,832 (Ga. 1982); Rosen, 763 A.2d at 967-69.

          ‘See, e.g., Hollowcly v. Ark. State Bd. ofArchitects, 101 S.W.3d 805,812 (Ark. 2003); State Bd. of Technical
Registration v. McDaniel, 326 P.2d 348,354 (Ariz. 1958) (stating “[i]f the legislature had not intended the professions
to be distinguishable, requiring separate registration for each, they would not have so provided”); State of NJ Bd. of
Architects v. North, 484 A.2d 1297, 1301 (N.J. Super. Ct. Ch. Div. 1984). See generally NATIONALCOIJNCLL                OF
ARCHITECTURAL       REGISTRATIONBOARDS, Practice Requirements for NCARB Member Boards, available at
http://www.ncarb.org/stateboards/MBRfaqpractice.asp           (NCARB survey of states, territories and other jurisdictions
in which members in 11jurisdictions responded that engineersare “permitted to practice architecture in your jurisdiction
(other than when incidental to engineering practice)“; 42 responded to the contrary).

         ‘Compare Holloway, 101 S.W.3d at 811-12 (construing Arkansas statutory defmition of architecture and
exception for engineering services “incidental to the practice of engineering” as meaning “that architects plan and design
buildings primarily intended for people to live and work in, and engineers plan and design buildings primarily ‘intended
for accommodation of equipment, vehicles, goods, and/or processes.“‘), with Verich, 239 So. 2d at 3 1 (resolving conflict
in Florida statutes “by concluding that the statutes mean a registered architect can plan and design and supervise
construction of a building as the practice of architecture and a registered professional engineer can plan and design and
supervise construction of a building as a professional engineer.“).

        ‘See Act of May 3 1,2003,78th Leg., R.S., ch. 33 1, $ 1.04,2003 Tex. Gen. Laws 1425, 1427 (TBAE); Act of
May 3 1,2003,78th Leg., R.S., ch. 1168, 5 2,2003 Tex. Gen. Laws 3307,3308 (TBPE).
The Honorable Ismael “Kino” Flores - Page 3                                  (GA-0391)
Mr. Gordon E. Landreth, AIA


“committee”), the principal purpose of which is to “work to resolve issues that result from the
overlap between activities that constitute the practice of engineering and those that constitute the
practice of architecture.” TEX. Oct. CODEANN. 99 100 1.216(d) (concerning TBPE), 105 1.212(d)
(concerning TBAE) (Vernon 2004).

        Earlier this year the advisory committee issued an opinion addressing the “historical
disagreement between the respective Boards concerning the statutory authority over comprehensive
building design.” JOINT ADVISORY COMMITTEEON THE PRACTICEOF ENGINEERINGAND
ARCHITECTURE, Building Design Joint Advisory Opinion (Apr. 7,2005).” Following the advisory
committee’s opinion, the TBPE issued its own advisory opinion. See TEXAS BOARD OF
PROFESSIONAL    ENGINEERS,  Policy Advisory Opinion Regarding Building Design (June 1,2005) 30
TEX. REG. 3461-62 (2005).” The opinion concluded that the practice of engineering, which is
exempt from chapter 105 1‘s regulation of the practice of architecture, includes building design which
“therefore may be performed exclusively by a licensed professional engineer competent in this field.”
Id.

        The TBPE’s advisory opinion prompted your requests. To address your questions, we review
the statutory licensing provisions for both professions, which currently are located in title 6 of the
Occupations Code, entitled “Regulation of Engineering, Architecture, Land Surveying, and Related
Practices.” TEX. OCC. CODE ANN. $5 1001.001-1051.801 (Vernon 2004 & Supp. 2005).

I.       ChaDter 1001. Redatine             the Practice of Ewineering

        In chapter 100 1, an “engineer” is defined simply as a person licensed to practice engineering.
Id. $ 1001.002(2) (Vernon 2004). The chapter broadly defines the practice of engineering:

                  In this chapter, “practice of engineering” means the performance of
                  or an offer or attempt to perform any public or private service or
                  creative work, the adequate performance of which requires
                  engineering education, training, and experience in applying special
                  knowledge or judgment of the mathematical, physical, or engineering
                  sciences to that service or creative work.




         %xhibitA attached
                         to TBAE Brief I, supra note 2.

          “The TBAE disputes the TBPE’s authority to issue the opinion because the TBPE is authorized to opine about
chapter 100 1 of the Occupations Code, concerning engineering, while the opinion it issued involved analysis of chapter
105 1 ofthe Occupations Code, concerning architecture. See TBAE Brief I, supra note 2, at 5 n.2; TEX. Oct. CODEANN.
§ 1001.601 (Vernon Supp. 2005). However, as explored below, chapters 1001 and 105 1 define the practice of
engineering and the practice of architecture one in relation to the other. For that reason, it is not inappropriate for the
TBPE to consider chapter 105 1 in an advisory opinion about the practice of engineering. CJ Rosen, 763 A.2d at 965
(concluding that because Pennsylvania’s engineering and architecture licensing statutes both recognize that the
professions overlap, but neither statute establishes a clear, mutually exclusive delineation between the professions, the
statutes must be construed together). We address the substantive conclusions in the TBPE opinion inza.
The Honorable Ismael “Kino” Flares - Page 4                                (GA-0391)
Mr. Gordon E. Landreth, AIA


Id. 3 1001.003(b) (V emon Supp. 2005). Subsection 1001.003(c) adds a list of conduct included in
the definition, most notably

                a service, design, analysis, or other work performed for a public or
                private entity in connection with a utility, structure, building,
                machine, equipment, process, system, work, project, or industrial or
                consumer product or equipment of a mechanical, electrical,
                electronic, chemical, hydraulic, pneumatic, geotechnical, or thermal
                nature[.]

Id. $ 1001.003(c)(10).12


       “In full, section 100 1.003(c) provides:

                (c) The practice of engineering includes:

                         (1) consultation, investigation, evaluation, analysis, planning, engineering
                for program management, providing an expert engineering opinion or testimony,
                engineering for testing or evaluating materials for construction or other engineering
                use, and mapping;

                         (2) design, conceptual design, or conceptual design coordination of
                engineering works or systems;

                         (3) development or optimization of plans and specifications               for
                engineering works or systems;

                         (4) planning the use or alteration of land or water or the design or analysis
                of works or systems for the use or alteration of land or water;

                         (5) responsible charge of engineering teaching or the teaching of
                engineering;

                         (6) performing an engineering survey or study;

                         (7) engineering for construction, alteration, or repair of real property;

                         (8) engineering for preparation of an operating or maintenance manual;

                         (9) engineering for review ofthe construction or installation of engineered
                works to monitor compliance with drawings or specifications;

                        (10) a service, design, analysis, or other work performed for a public or
               private entity in connection with a utility, structure, building, machine, equipment,
               process, system, work, project, or industrial or consumer product or equipment of
               a mechanical, electrical, electronic, chemical, hydraulic, pneumatic, geotechnical,
               or thermal nature;

                         (11) providing an engineering opinion or analysis related to a certificate
                of merit under Chapter 150, Civil Practice and Remedies Code; or

                                                                                                         (continued...)
The Honorable Ismael “Kino” Flores - Page 5                              (GA-039 1)
Mr. Gordon E. Landreth, AIA


        Only a person licensed under chapter 1001 may engage in the practice of engineering. Id.
9 1001.301(a) (Vernon 2004). The purpose of restricting the practice to licensed engineers is to
“protect the public health, safety, and welfare;” to help the state and public identify authorized
engineers; and to fix responsibility for engineering work and services. Id. 5 1001.004(a)-(b).
Chapter 1001 is to be liberally construed to carry out the intent of the legislature, which is stated as
ensuring that the privilege of engaging in the practice of engineering is restricted to licensed
engineers. Id. 9 1001.004(c)-(d).

         Chapter 1001 exempts public work projects not involving electrical or mechanical
engineering when the project’s completed expense is $20,000 or less. Id. 5 100 1.053(2). There is
an exemption for drawing plans or specifications for private dwellings, smaller apartment buildings,
private farm, ranch, and agricultural structures, and certain garages, provided there has been no
representation that the services provided constitute engineering. Id. $ 1001.056(a). Also, there is
an exemption for services concerning a one-story building having a total floor area of not more than
5,000 square feet that “does not contain a clear span between supporting structures greater than 24
feet on the narrow side.” Id. $ 1001.056(a)(2)(F)(i)-(iii). If such a building has a span between
supporting structures greater than 24 feet, “only the trusses, beams, or other roof supporting members
must be engineered or pre-engineered.” Id. $100 1.056(b). However, an engineer must prepare the
engineering plans, specifications, and estimates, and supervise the engineering construction by the
state or its political subdivisions of “a public work involving engineering in which the public health,
welfare, or safety is involved.” Id. $ 100 1.407. Chapter 100 1 contains an exemption for architects
engaged in the practice of architecture. Id. 0 1001.063.

II.     Chapter 1051, Remlatiw            the Practice of Architecture

        In the Occupations Code, the term “architect” is defined simply as a person licensed to
practice architecture. See id. $ 105 1.001(l) (Vernon Supp. 2005). The “practice of architecture”
is more comprehensively defined as

                 a service or creative work applying the art and science of developing
                 design concepts, planning for functional relationships and intended
                 uses, and establishing the form, appearance, aesthetics, and
                 construction details for the construction, enlargement, or alteration of
                 a building or environs intended for human use or occupancy, the
                 proper application of which requires education, training, and
                 experience in those matters.




        “(...continued)
                         (12) any other professional service necessary for the planning, progress,
                 or completion of an engineering service.

TEX. Oct. CODEANN. 9 100 1.003(c) (Vernon Supp. 2005), as amended by Act of May 16, 2005, 79th Leg., R.S., ch.
259,§ 1,2005 Tex. Gen. Laws 460,460 (adding a new section (11) and renumbering old section (11) as section (12)).
The Honorable Ismael “Kino” Flores - Page 6                   (GA-039 1)
Mr. Gordon E. Landreth, AL4


Id. 0 1051.001(7). Among other changes to the statute made during the last regular session, the
legislature added a list of specific examples of the practice of architecture:

              The term [practice of architecture] includes:

                  (A) establishing and documenting the form, aesthetics,
              materials, and construction technology for a building, group of
              buildings, or environs intended to be constructed or altered;

                  (B) preparing, or supervising and controlling the preparation of,
              the architectural plans and specifications that include all integrated
              building systems and construction details, unless otherwise permitted
              under Section 105 1.606(a)(4) [specified exceptions];

                  (C) observing the construction, modification, or alteration of
              work to evaluate conformance with architectural plans and
              specifications described in Paragraph (B) for any building, group of
              buildings, or environs requiring an architect;

                  (D) programming for construction projects, including
              identification of economic, legal, and natural constraints and
              determination of the scope and spatial relationship of functional
              elements;

                  (E) recommending and overseeing appropriate construction
              project delivery systems;

                  03 consulting, investigating, and analyzing the design, form,
              aesthetics, materials, and construction technology used for the
              construction, enlargement, or alteration of a building or environs and
              providing expert opinion and testimony as necessary;

                  (G) research to expand the knowledge base of the profession of
              architecture, including publishing or presenting findings in
              professional forums; and

                  (H) teaching, administering, and developing pedagogical theory
              in academic settings offering architectural education,
The Honorable Ismael “Kino” Flores - Page 7                                  (GA-0391)
Mr. Gordon E. Landreth, AIA


Id. $ 105 1.001(7)(A)-(H). A person may not practice architecture as defined in section
105 1.OO1(7)(A)-(C) without registering with the TBAE or otherwise quali@ing for an exception.
See id. 0 1051.701(a).13

        Chapter 105 1 allows persons who do not represent themselves as architects to prepare
architectural plans or render other services in connection with certain privately owned buildings,
such as those used primarily for “farm, ranch, or agricultural purposes”; for raw agricultural
commodity storage; single family, dual-family and smaller multifamily dwellings; smaller
commercial buildings; and warehouses with limited public access. See id. $ 105 1.606(a)(4)(A)-(E)
(Vernon 2004). However, section 105 1.703 provides that architectural plans or specifications for
certain buildings may be prepared only by an architect. Id. 5 105 1.703. l4 Most notably, the section



         “Section 105 1.70 l(b) provides additionally that a firm, partnership, corporation, or joint stock association,
including those engaged in the practice of engineering, may practice architecture or offer architectural services only if
such services are performed by or through a registered architect. See TEX. OCC. CODEANN. 5 105 1.701(b) (Vernon
supp. 2005).

         141nfull, section 105 1.703 provides:

                      (a) An architectural plan or specification for any of the following may be
                  prepared only by an architect:

                            (1) a new building or modification of an existing building intended for
                       occupancy on a 24-hour basis by persons who are receiving custodial care from
                       the proprietor or operator of the building, regardless of the number of stories
                       or square footage of the building;

                            (2) a new building having construction costs exceeding $100,000 that is
                       to be:

                                    (A) constructed and owned by a state agency, a political subdivision
                               of this state, or any other public entity in this state; and

                                   (B) used for education, assembly, or office occupancy; or

                               (3) an alteration or addition having construction costs exceeding $50,000
                       that:
                                   (A) is to be made to an existing building that:

                                          (i) is owned by a state agency, a political subdivision of this
                                   state, or any other public entity in this state; and

                                        (ii) is or will be used for education, assembly, or office
                                   occupancy; and

                                    (B) requires the removal, relocation, or addition of a wall or
                               partition or the alteration or addition of an exit.

                        (b) This section does not prohibit an owner of a building from choosing an
                   architect or engineer as the prime design professional for a building construction,
                   alteration, or addition project.

Id. 3 1051.703 (Vernon 2004).
The Honorable Ismael “Kino” Flores - Page 8                            (GA-0391)
Mr. Gordon E. Landreth, AIA


requires an architect to prepare plans or specifications for new construction exceeding $100,000 or
modifications exceeding $50,000 in cost of a building that is owned by a public entity and is “used
for education, assembly, or office occupancy.” Id. 105 1.703(a)(2)-(3).15

        In addition, section 105 1.60 1 generally exempts licensed engineers from chapter 105 1 and
rules adopted thereunder to the extent they perform acts, services, or works within the scope of the
practice of engineering:

                     (a) This chapter and any rule adopted under this chapter do not
                 limit the right of an engineer licensed under Chapter 100 1 to perform
                 an act, service, or work within the scope of the practice of
                 engineering as defined by that chapter.

                    (b) This chapter does not prohibit an engineer licensed under
                 Chapter 1001 from:

                          (1) planning and supervising work on:

                               (A) a construction project primarily intended for
                          engineering use, including a railroad, hydroelectric work, or
                          industrial plant; or

                               (B) a structure incidental to a construction project
                          described by Paragraph (A); or

                          (2) planning, designing, or supervising the mechanical,
                      electrical, or structural features of a building.

Id. 5 105 1.60 1(a)-(b)(1)-(2).

III.    Analvsis and Conclusion

        A.       Statutory Construction

                The primary goal of statutory interpretation is to ascertain legislative intent and give
it effect. See McIntyre v. Ramirez, 109 S.W.3d 741,745 (Tex. 2003). To discern the legislature’s
intent, we begin with a statute’s plain language because the words the legislature chooses are the
surest guide to its intent. See Fitzgerald v. Advanced Spine Fixation Sys., Inc., 996 S.W.2d 864,
865-66 (Tex. 1999). When a statute is plain and unambiguous on its face, it should generally be
construed as written. Id. Legislative intent must be derived from an examination of an act as a
whole, not just isolated portions. State v. Gonzalez, 82 S.W.3d 322, 327 (Tex. 2002).




         “Section 105 1.703 “does not prohibit an owner of a building Ii-om choosing an architect or engineer as the
prime design professional for a building construction, alteration, or addition project.” Id. 9 105 1.703(c).
The Honorable Ismael “Kino” Flores - Page 9                     (GA-0391)
Mr. Gordon E. Landreth, AIA


       B.      Section 1001.003

                Section 1001.003(b) generally defines the practice of engineering as service or work,
“the adequate performance of which requires engineering education, training, and experience.” TEX.
Oct. CODEANN. $ 1001.003(b) (Vernon Supp. 2005). This general definition does not expressly
state whether building design is the practice of engineering. However, if the adequate performance
of a work or service for a particular building design project requires engineering education, training,
and experience, it falls within the general defmition. See id.

        The TBAE asks whether the definition in section 1001.003(c)(10) authorizes engineers to
engage in comprehensive building design.. TBAE Brief I, supra note 2, at 41-44. The recent
advisory opinion by the TBPE, which states that an engineer may engage in comprehensive and
complete building design without the services of an architect, relies extensively on section
lOOl.O03(c)(lo), which defines the practice of engineering as including:

               a service, design, analysis, or other work performed for a public or
               private entity in connection with a utility, structure, building,
               machine, equipment, process, system, work, project, or industrial or
               consumer product or equipment of a mechanical, electrical,
               electronic, chemical, hydraulic, pneumatic, geotechnical, or thermal
               nature[.]

TEx. Oct. CODEANN.5 100 l.O03(c)( 10) (Vernon Supp. 2005); see TEXASBOARDOFPROFESSIONAL
ENGINEERS,Policy Advisory Opinion Regarding Building Design (June 1, 2005) 30 TEX. REG.
3461-62 (2005). The opinion notes that the statute includes the words and phrases “design,” “in
connection with,” and “building” and concludes that building design “may be performed exclusively
by a licensed professional engineer competent in this field. ” See id. The TBAE, on the other hand,
contends that the phrase “of a mechanical, electrical, electronic, chemical, hydraulic, pneumatic,
geotechnical, or thermal nature” qualifies all of the terms preceding it. See TBAE Brief I, supra note
2, at 39-44.

        Under either construction, section 100 l.O03(c)( 10) does not resolve whether an engineer may
engage in comprehensive building design without the assistance of an architect. While section
lOOl.O03(c)(10) states that the practice of engineering includes design in connection with a building,
it does not say that all building design of any nature is engineering. If that were the case, then any
“service, design, analysis, or other work” that could be rendered in connection with a building would
also be engineering. But while section lOOl.O03(c)(10) does not expressly include comprehensive
building design within the practice of engineering, neither does the statute exclude it. Section
 lOOl.O03(c)(10) is but one of several examples of services or work included in the definition of the
practice of engineering. “Including” is not a term “of limitation or exclusive enumeration, and use
of the [term] does not create a presumption that components not expressed are excluded.” TEX.
GOV’TCODEANN. 0 3 11.005( 13) (Vernon 2005). The examples in section 100 1.003(c) do not in
any way limit or restrict the general definition of the practice of engineering in section 100 1.003(b).
The Honorable Ismael “Kino” Flores - Page 10                   (GA-0391)
Mr. Gordon E. Landreth, AIA


Thus section 1001.003(c)(10) does not answer whether the practice of engineering includes
comprehensive building design.

        C.     Sections 1051.001 and 1051.703

                 The TBAE asks whether the legislature has established a “line of demarcation”
between the practice of architecture and the practice of engineering in sections 105 1.OOl and
105 1.703, thereby generally restricting the design of buildings intended for human use or occupancy
to architects. TBAE Brief I, supra note 2, at 12. Section 105 1.OOl defines the practice of
architecture in relation to “a building or environs intended for human use or occupancy.” TEX. Oct.
CODEANN. $1051.001(7)(V emon Supp. 2005). Section 105 1.703 provides for architects to prepare
the architectural plans for major projects concerning a building owned or to be owned by a public
entity and “used for education, assembly, or office occupancy.” Id. 9 105 1.703(a)(2)-(3) (Vernon
2004). From the quoted phrase, the TBAE suggests that the legislature has expressed an intent that
only architects are authorized to design major public buildings intended for human use or occupancy,
while engineers may comprehensively design buildings only that are incidental to an engineering
project or are otherwise exempted from chapter 105 1. TBAE Brief I, supra note 2, at 16.

         The phrase “intended for human use or occupancy” was added to the definition ofthe practice
of architecture in section1 05 1.OO1 in the recent regular session along with a number of other changes
to the statute. See Act of May 18,2005,79th Leg., R.S., ch. 208, $1,2005 Tex. Gen. Laws 369,369
(codified as an amendment to TEX. OCC. CODE ANN. 5 1051 .OOl). The bill analyses for this
amendment state generally that the purpose of the changes is to make the definition more accurately
reflect the activities that architects currently and typically perform. See SENATECOMM.ONBUSINESS
& COMMERCE,BILLANALYSIS,Tex. Comm. Substitute H.B. 1573,79th Leg., R.S. (2005); HOUSE
COMM. ONLICENSING         & ADMINISTRATIVE       PROCEDURES,    BILLANALYSIS,Tex. Comm. Substitute
H.B. 1573,79th Leg., R.S. (2005). Neither bill analysis specifically addresses the purpose of adding
the phrase “intended for human use or occupancy.” However, section 105 1.OO1, as it read before
the recent amendment and as it reads currently, defines the practice of architecture but does not do
so in exclusive terms. To the contrary, both sections 105 1.OOl and 105 1.703 are subject to the
exception for engineers in section 1051.601. Under 1051.601, an engineer may engage in
architecture provided the service or work also constitutes the practice of engineering. See TEX. Oct.
CODEANN. $ 105 1.601(a) (Vernon 2004). We are thus returned again to the general definition of
the practice of engineering under section 1001.003(b), which is service or work, “the adequate
performance of which requires engineering education, training, and experience.” Id. $100 1.003(b)
(Vernon Supp. 2005).

       D.      Attorney General Opinion DM-161

                The TBAE asks if the recent opinion by TBPE correctly construes Attorney General
Opinion DM-161 as establishing that all building design is the practice of engineering. TBAE
Brief I, supra note 2, at 44-45. See Tex. Att’y Gen. Op. No. DM-161 (1992). The question
presented then was “whether the plain language of Section 16 [of article 249a, Texas Revised Civil
Statutes] prohibits an individual, other than one licensed as an architect, from preparing the plans
The Honorable Ismael “Kino” Flores - Page 11                         (GA-0391)
Mr. Gordon E. Landreth, AIA


and specifications for the type of public works covered by Section 16?“16 Section 16 of article 249a
was the predecessor to Occupations Code section 105 1.703 concerning plans and specifications that
must be prepared by an architect. The opinion stated that “[tlhe practice of engineering includes
preparing building plans and designs when that service requires the application of engineering
principles and the interpretation of engineering data.” Tex, Att’y Gen. Op. No. DM-161 (1992) at
5. The opinion determined that “[a]n engineer’s license confers authority to perform building design
services requiring the application of engineering principles and the interpretation of engineering data
for public buildings described by section 16.” Id. at 6. It concluded in summary:

                Section 16 of article 249a, V.T.C.S., the statute regulating the practice
                of architecture, does not bar a professional engineer licensed under
                article 327 1a, V.T.C.S., from preparing plans and specifications, the
                preparation of which requires the application of engineering
                principles and the interpretation of engineering data, for “a new
                building that is to be constructed and owned by a State agency, a
                political subdivision of this State, or any other public entity in this
                State if the building will be used for education, assembly, or office
                occupancy and the construction costs exceed $100,000.”

Id. at 7-8. The opinion clearly established that section 16 of the former statute did not prevent an
engineer from preparing plans and specifications for a building when it constitutes the practice of
engineering. We agree with that conclusion as extended to the present statute, Occupations Code
section 105 1.703. However, DM- 16 1 does not attempt to resolve whether all aspects of building
design constitute the practice of engineering. Nor does it address whether an engineer may engage
in comprehensive design without the involvement of any other professional. That question requires
a determination of whether a particular work or service constitutes the practice of engineering as
defined in section 1001.003(b).

        E.       Sections 1001.003(b), 1001.063, and 1051.601

                Examining individual statutes in chapter 100 1 and chapter 105 1 and as a whole, we
do not discern a legislative intent to establish a categorical rule about whether an engineer may
engage in comprehensive building design, We may conclude from the exception for engineers in
chapter 105 1 that the legislature did not intend for the practice of engineering to encompass the
practice of architecture. Section 1051.601 does not create an absolute exemption for engineers, but
instead exempts only work or service that constitutes the practice of engineering. See TEX. OCC.
CODE ANN. $ 105 1.601(a) (Vernon 2004) (engineering exception). If the legislature had intended
the practice of engineering to subsume the practice of architecture, it could easily have written a
categorical exemption for licensed engineers. See, e.g., id. 6 1053.002(a)(2) (stating that the chapter
requiring interior design registration “does not apply to a person who is registered to practice
architecture in this state”), Moreover, section 105 1.60 1 provides a further specific exception for
licensed engineers to plan and supervise work on “structures incidental” to “a construction project


       ‘%e Letter from Robert H. Norris, Executive Director, Texas Board ofArchitectural Examiners, to Honorable
Dan Morales, Attorney General of Texas (Sept. 20, 199 1) (on file with Opinion Committee).
The Honorable Ismael “Kino” Flores - Page 12                   (GA-0391)
Mr. Gordon E. Landreth, AIA


primarily intended for engineering use.” Id. 3 105 1.601(b)(1)-(2). This specific exception would
be unnecessary if the practice of engineering included all of the practice of architecture. A
comparable statute exempts architects from the requirement to register as an engineer under chapter
1001, but only when they are engaged in the practice of architecture. Id 5 1001.063. These limited
exceptions suggest an intent to maintain the practice of engineering and the practice of architecture
as distinct professions, so that an engineer is not authorized to practice all aspects of architecture.
These sections recognize an area of overlap between the professions without attempting to establish
the overlap’s precise boundaries.

        The clearest expression of legislative intent is in section 1001.003(b), the general definition
of the practice of engineering, and in section 105 1.OOl(7), the general definition of the practice of
architecture. Under section 1001.003(b), a particular service or creative work is the practice of
engineering if “the adequate performance of [such service or creative work] requires engineering
education, training, and experience in applying special knowledge or judgment of the mathematical,
physical, or engineering sciences.” Id. 5 1001.003(b) (Vernon Supp. 2005). Under section
1051.001(7), a service or creative work is the practice of architecture if it is the application of

               the art and science of developing design concepts, planning for
               functional relationships and intended uses, and establishing the form,
               appearance, aesthetics, and construction details for the construe tion,
               enlargement, or alteration of a building or environs intended for
               human use or occupancy, the proper application of which requires
               education, training, and experience in those matters.

Id. 0 1051.001(7). Examining the statutes side by side, it is clear that whether a particular work or
service is the practice of engineering, the practice of architecture, or both, requires a determination
of the education, training, and experience necessary to adequately and properly perform the work or
service. Under these statutes, an engineer may comprehensively design a project when its adequate
performance requires engineering education, training, and experience. The statutes do not provide
a basis to answer categorically whether an engineer may engage in comprehensive building design,
contrary to the conclusion in the TBPE’s advisory opinion. To this extent, the TBPE’s advisory
opinion is incorrect.

         We have received extensive materials concerning the education, training, and experience
required to be licensed as an engineer compared to that required to be licensed as an architect.
However, whether a particular service or work may be adequately performed by one with the
education, training, and experience of an engineer, but not that of an architect, or vice versa, is
intensely a question of fact, generally requiring expert testimony. See, e.g., Holloway, 101 S.W.3d
at 8 13; North, 484 A.2d at 1299. Resolving questions of fact is beyond the scope of the opinion
process. See Tex. Att’y Gen. Op. No. GA-0003 (2002) at 1.

        The legislature has authorized the TBPE to determine whether particular conduct constitutes
the practice of engineering. See TEX. OCC. CODEANN. $6 1001.201, .202, .304 (Vernon 2004). It
has charged the TBAE to determine whether conduct is the unlicensed practice of architecture. Id.
The Honorable Ismael “Kino” Flares - Page 13                                 (GA-0391)
Mr. Gordon E. Landreth, AIA


 $$ 1051.501.-.701(a) (Vernon 2004 & Supp. 2005). To do so, the TBAE must determine whether
the conduct falls within one of the exceptions, such as the exception for engineers engaged in the
practice of engineering. See id. 9 105 1.601 (Vernon 2004). As the legislature has given overlapping
jurisdiction to TBPE and TBAE, a court may not be constrained to give complete deference to the
interpretation of one over the other in the area of overlap. See, e.g., Rosen, 763 A.2d at 968 (stating
that the Pennsylvania architecture licensing board is not entitled to the usual deference given to an
agency’s construction of its statutes because the agency shares jurisdiction with the engineering
board); see also TEXAS SI.JNSET    ADVISORYCOMMISSION          STAFFEVALUATION: Texas Board of
ArchitecturaE Examiners 17- 18 (199 1) (suggesting that the regulation of the professions remain
 separate but recommending that the “investigators responsible for enforcing laws for these
professions should have expertise in the professional aspects of both artihitectural and engineering
areas.“). Examining chapters 100 1 and 105 1 as a whole reveals an intent to regulate the practice of
engineering and the practice of architecture as distinct professions, while at the same time permitting
a degree of overlap between the two professions. There is no attempt in the statutes to sharply
 circumscribe the boundaries of the overlap, leaving that to be refined by the TBPE and the TBAE.

         As long ago as 1973, the legislature provided

                  it is the intent of this Act to acknowledge the necessity of professional
                  inter-relations and cooperation between the professions for the benefit
                  of the public and to achieve the highest standards in design, planning,
                  and building.

See Act of May 19, 1973,63d Leg., R.S., ch. 361, 5 8, sec. 10(b), 1973 Tex. Gen. Laws 801,804.
In 2003, the legislature established the joint advisory committee to address the areas of overlap
between the two professions.17 The advisory committee, composed of three members from each
board, a practicing architectural engineer, and a practicing architect, “shall assist each agency in
protecting the public rather than advancing the interests of either agency or the profession it
regulates.” TEX. Oct. CODE ANN. $9 1001.216(d), 105 1.212(d) (Vernon 2004). To that end, the
committee is directed to issue advisory opinions to both boards.” While the statute does not purport
to make advisory committee opinions binding on either the TBPE or the TBAE, the apparent goal
is to develop a body of precedent to guide the advisory committee when it addresses future questions.
See id. $3 1001.216(f), 105 1.212(f). However, as the committee is given only advisory powers,
chapters 1001 and 105 1 continue to reflect an intent to regulate the two professions through
cooperation between the two boards. Whether the TBPE and the TBAE, with the assistance of the
joint advisory committee, are able to satisfactorily implement the legislative intent in this regard is
a matter for the legislature.


        17SeeAct ofMay 3 1,2003,78th Leg., R.S., ch. 1168, 9 18,2003 Tex. Gen. Laws 3307,33 14-15 (TBPE); Act
of May 3 1,2003,78th Leg., R.S., ch. 33 1, 9 1.21,2003 Tex. Gen. Laws 1425, 143 1 (TBAE).

          “The specific subjects of joint advisory committee opinions are: (1) whether certain activities constitute the
practice of engineering or the practice of architecture or landscape architecture; (2) the specific disciplinary proceedings
initiated by either the TBAE or the TBPE; and (3) the need for persons working on particular projects to be registered
by the TBAE or licensed by the TBPE. TEX. OCC.CODEANN. $3 1001.216(e), 1051.212(e) (Vernon 2004).
The Honorable Ismael “Kino” Flores - Page 14                    (GA-039 1)
Mr. Gordon E. Landreth, AIA


         With reference to the TBAE’s specific questions: (1) chapters 1001 and IO51 construed as
a whole reveal an intent to regulate the practice of engineering and the practice of architecture as
distinct professions, while at the same time permitting overlap between the two professions; (2) the
inclusion of the phrase “for human use or occupancy” in the definition of the practice of architecture
in section 105 1.601 of the code does not create a distinction between the practice of architecture and
the practice of engineering; (3) the exemption for engineers in section 105 1.601 is not absolute and
does not permit engineers to freely practice architecture without registering with TBAE; (4) the
exemption in section 105 1.60 1 is limited to an act, service, or work that constitutes the practice of
engineering as defined in chapter 1001; (5) section lOOl.O03(c)(10) does not limit engineers’
authority to engage in building design to the “components of a mechanical electrical, electronic,
chemical, hydraulic, pneumatic, geotechnical, or thermal nature”; (6) Attorney General Opinion
DM- 161 (1992) determined that the predecessor to Occupations Code section 105 1.703 did not
preclude engineers from preparing building plans and specifications but did not determine, as
suggested by TBPE, that the entire scope of building design, including architecture, is an element
of engineering.

        We conclude by addressing Representative Flores’ more general question. Chapters 1001
and 105 1 of the Occupations Code do not establish as a categorical proposition whether an engineer
may engage in comprehensive and complete building design of a project without the involvement
of an architect. The answer to that question will depend on whether the adequate performance of
the particular service or work in connection with that project requires a person with engineering
education, training, and experience. Whether adequate performance of a particular service or work
requires a person with engineering education, training, and experience is a question of fact that
cannot be resolved in the opinion process.
The Honorable Ismael “Kino” Flores - Page 15                    (GA-0391)
Mr. Gordon E. Landreth, AIA


                                        SUMMARY

                        Chapters 1001 and 1051 of the Occupations Code maintain
               the practice of engineering and the practice of architecture as distinct
               professions. These chapters recognize that the two professions
               overlap concerning building design, but they do not precisely define
               the overlap’s boundaries. On one hand, the provisions in chapter
                105 1 are subject to an exception for engineers engaged in the practice
               of engineering as defined in chapter 100 1. On the other hand, neither
               the statutes nor Attorney General Opinion DM-161 establish that
               engineering includes all aspects of building design.

                      Chapters 1001 and 105 1 of the Occupations Code do not
              provide a basis to answer categorically whether an engineer may
              comprehensively design a building without the involvement of an
              architect, and to that extent the Board of Professional Engineers’
              policy advisory opinion regarding building design, dated June 1,
              2005, is.not correct. Rather, the answer to that question will depend
              on whether the adequate performance of the particular service or
              work requires a person with engineering education, training, and
              experience. Whether adequate performance of a particular service or
              work requires a person with engineering education, training, and
              experience is a question of fact that cannot be resolved in the opinion
              process.

                                               Very truly yours,




                                              Attom      Ge era1 of Texas
                                                      egg


BARRY R. MCBEE
First Assistant Attorney General

NANCY S. FULLER
Chair, Opinion Committee

William A. Hill
Assistant Attorney General, Opinion Committee